Dooley, J.,
¶ 20. concurring. In my view, the probate court had no authority to issue the order it did. The authorization to seal court records to protect confidentiality does not grant a court the power to rewrite history by eliminating any record of an event so that it never occurred. I therefore reject the majority’s premise that this order was a matter of discretion for the probate court. Because I agree, however, that the probate court’s order must be overturned, I concur with the majority’s disposition of this case.
¶ 21. To put this decision in perspective, we need to distinguish two circumstances. *638The first is where court proceedings are confidential, and all court records are sealed from public disclosure. An example is a juvenile proceeding. The second is where a court action — for example, a criminal conviction — is expunged and all record of the action is sealed. The overt purpose of this second circumstance is to change court history for beneficial purposes. This case involves an attempt to perform an expungement, that is, to change history. Although the Legislature has authorized expungement by courts in very limited and special circumstances — all involving expungement of criminal convictions and records of criminal proceedings — it has not done so here, and it has never authorized expungement in order to interfere in a relationship between a federally funded social agency and the federal agency that funds it.
¶ 22. The purpose, and the hoped-for effect, of the court’s actions are clear from the record. RMHS filed the motion to clarify what action it should take with respect to the original evaluation and related case notes, stating that under regulations implementing the federal Developmental Disabilities Act it is obligated to do a full reassessment of a person if there is reason to believe the person is no longer developmentally disabled. It suggested that this obligation would go away if it were directed to destroy the original evaluation and related case notes. As the lawyer for RMHS said at the hearing, its obligation would not exist if RMHS did not “have any documentation.” The court suggested the alternative that it seal the evaluation and the notes. The guardian opposed this suggestion arguing that it did not accomplish the objective, preferring to destroy or contest the evaluation. The probate court imposed its suggested alternative.
¶ 23. Despite the nature of the action we are reviewing, the majority concludes that 14 V.S.A. § 3067(e) “plainly gives the probate division . . . explicit statutory authority to issue the kind of order it issued here.” Ante, ¶ 16.1 wholeheartedly disagree with that assessment. The statute on which the majority relies is “plainly” of the first type described above. It is not an expungement statute and is certainly not a statute allowing expungement so that a mental health center does not have to comply with its obligation to its federal funding source.
¶ 24. In relevant part, § 3067 — the provision relied upon by the majority — states:
Regardless of whether the report of the evaluator supports or does not support guardianship, the court shall provide a copy of the evaluation to the respondent, the respondent’s attorney, the petitioner, the guardian upon appointment, and any other individual, including the proposed guardian, determined by the court to have a strong interest in the welfare of the respondent. The evaluation shall remain confidential, and recipients of the evaluation are prohibited from sharing the evaluation. Notwithstanding the foregoing, the court may restrict access to the evaluation or portions of the evaluation upon objection by one of the parties or on the court’s own motion.
14 V.S.A. § 3067(e). The majority opinion reads the last sentence as authorizing the kind of expungement order issued by the probate court, including the direction to expunge the notes. “Plainly,” the third sentence has a more limited purpose, as an authorization to restrict the access to the evaluation provided in the first sentence. The opening words of the third sentence ■— “Notwithstanding the foregoing” — show that purpose. The sentence is restrictive, not expansive as the majority holds. Its meaning is plain — despite *639the general directive in the first sentence to provide copies to the listed parties, a court has discretion not to do so where circumstances require. There is nothing in the language to support use of the statute for expungement. It is wholly unlike the expungement statutes the Legislature has adopted. See, e.g., 13 Y.S.A. § 7041(e) (providing for expungement of criminal record when court imposes deferred sentence and defendant successfully fulfills terms of probation).
¶ 25. There is nothing in the context of this statute to suggest that one of its purposes is to allow a mental health agency to expunge its work product for purposes unconnected with the privacy interests of the ward. Apparently, the court ordered an evaluation pursuant to 14 V.S.A. § 3067(a), and the Department of Mental Health chose RMHS to perform that evaluation under contract. RMHS is not a party to the guardianship proceeding. The evaluation is already confidential under § 3067(e). While, as stated above, the statute describes the limited persons to whom the evaluation should go, and authorizes the court to restrict even this limited access, it never mentions copies of the report retained by the evaluator.6 There is nothing to suggest that it intends the court to regulate the relationship between the evaluator and federal or state governmental agencies.
¶ 26. Apart from the general language of statute and the context, the primary evidence that it was never intended for this use lies in an aspect of the court’s order that the majority ignores — the sealing of the notes. From the beginning, RMHS made clear that the sealing of all copies of the evaluation was not enough; the court had to seal the notes made by the evaluator from which the report was derived. As long as the notes existed, there was a paper trail on which the agency would be required to act under the federal law. Put another way, history could not be truly revised unless the notes were sealed or destroyed. Based on the RMHS representation, the probate court ordered RMHS to deliver the notes to the court for sealing.
¶ 27. The notes were not even arguably a court record; nor are they mentioned in § 3067(e). The court had no power to order RMHS to turn over the notes. Correcting this obvious error, however, unravels the whole order because its purpose is defeated. It demonstrates that the statute creates a confidentiality provision, not an expungement authorization.
¶ 28.1 am even less persuaded that the probate court had inherent power to expunge the documents. The majority suggests that right based on a quote from In re Sealed Documents, 172 Vt. 152, 160, 772 A.2d 518, 526 (2001), which is, in turn, a quote from Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978). The quote itself shows that it is far more limited support than the majority suggests and needs. It is limited to “judicial records.” It is limited to instances where “court files might have become a vehicle for improper purposes.” It is discussing sealing of records, not expungement of actions of a person or agency. The authorization in the quote is far from the expression of an inherent right to expunge agency records in order that the agency can avoid a legal obligation.7
*6401Í29. I know that the probate court acted under the impression that it was correcting its own mistake. It cannot, however, put the genie back in the bottle. A court’s power to correct mistakes does not grant it the power to erase what has already been done. Cf. Kusay v. United States, 62 F.3d 192, 193 (7th Cir. 1995) (“The power to correct erroneous records does not imply ability to revise the substance of what transpired.”); In re Trahan, 460 B.R. 207, 211 (Bankr. C.D. Ill. 2011) (“There is no error in this Court’s records to be corrected. Granting .. . relief here would be rewriting history.”). Here, the probate court may wish that it had not ordered the evaluation that it did, but it cannot therefore make the evaluation disappear.
¶ 30. As one court has explained in a slightly different context, “[i]f an agency errs, the right response is not to rewrite history, changing the record in Orwellian fashion to pretend that it reached some other conclusion.” Douglas v. Agric. Stabilization & Conservation Serv., 33 F.3d 784, 785 (7th Cir. 1994). My reaction to this case is similar. Even if the court’s initial request or RMHS’s initial evaluation were erroneous, the court had no authority to order that all evidence thereof be collected and sealed up. This was not an abuse of discretion because the court did not have discretion in the first place.
¶31. I am authorized to state that Justice Burgess joins this concurrence.

 In fact, because the evaluator is not a recipient of the evaluation, and thus is not subject to the confidentiality requirement under the statute, the evaluator has no “statutory obligation” under § 3067(e) to keep the copies confidential.


 There is a split of authority on whether state courts have the inherent authority to expunge judicial records, and, if so, under what circumstances. Compare State v. Chesley, 2004 MT 165, ¶ 17, 92 P.3d 1212, with State v. S.L.H., 755 N.W.2d 271, 275 (Minn. 2008). That split need not be resolved here, primarily be*640cause these are not judicial records — the judicial records are already sealed pursuant to the statute. I note that in State v. Motchnik, 149 Vt. 113, 114, 539 A.2d 548, 548 (1987), this Court held that a defendant might have a remedy to expunge arrest records, which are not judicial records. It is clear from the claim in that case and the federal authority on which the decision relies, however, that expungement of arrest records is a possible remedy for a due process violation, and not a generally available judicial option.